ORDER APPROVING RESIGNATION
Comes now Theodore H. Randall, Jr., the Respondent in this cause, and tenders his resignation from the Bar of the State of Indiana.
And this Court, being duly advised, now finds that the Respondent is a member of the Bar of this State, that the Respondent *1306has submitted the requisite affidavit pursuant to Admission and Discipline Rule 28, Section 17, and that the Respondent's resignation should be accepted.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Theodore H. Randall, Jr., be and he hereby is removed from the Bar of this State and the Clerk of this Court is directed to strike the name of Theodore H. Randall, Jr. from the roll of attorneys. It is further ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to be eligible for reinstatement.
The Clerk of this Court is further directed to forward a copy of this Order to the parties of this action and to their attorneys.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.